Citation Nr: 1014422	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-37 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Reiter's syndrome, also 
diagnosed as reactive arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2005, the Veteran withdrew his previously 
requested RO hearing.

The Veteran's claim was previously before the Board and 
remanded in August 2008.  In September 2009, the Board 
requested a specialist medical opinion through a Veterans 
Heath Administration directive.  The medical opinion was 
received in October 2009.  This case is now before the Board 
for adjudication.


FINDING OF FACT

Reiter's syndrome, also diagnosed as reactive arthritis, has 
been attributed to service by competent evidence.


CONCLUSION OF LAW

Reiter's syndrome, also diagnosed as reactive arthritis, was 
incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Given the 
fully favorable decision contained herein, the Board finds 
that discussion of the requirements of the VCAA is 
unnecessary.

II.  Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran served on active duty from October 1977 to 
October 1981.

When examined for entry into service in June 1977, the 
Veteran's lower extremities, feet, genitourinary system, and 
musculoskeletal system were normal.  He denied any history of 
swollen or painful joints, trick or locked knee, feet 
trouble, frequent or painful urination, or arthritis.

A December 1977 service treatment record shows the Veteran 
complained of a painful right knee.  Examination was positive 
for edema.  X-rays were within normal limits.  The diagnosis 
was ligament strain.

An August 1980 service treatment record indicates that the 
Veteran complained of pain in the balls of both feet, which 
he reported had begun three months ago.  Following 
examination, the diagnosis was fallen arches.

An October 1980 service treatment record reveals that the 
Veteran complained of burning upon urination with slight 
discharge for one week.  He stated that he previously had had 
symptoms two-and-a-half months ago.  Following examination, 
the assessment was possible nonspecific urethritis or 
gonococci.

A January 1981 service treatment record shows the Veteran 
complained of pain in the ball of his foot when he wore 
boots.  Following examination, the assessment was soft tissue 
trauma with unknown etiology.

A March 1981 service treatment record indicates that the 
Veteran complained of burning on urination and urethral 
discharge for one week.  Following examination, the diagnosis 
was venereal warts and nonspecific urethritis.

The September 1981 separation examination report shows the 
Veteran's lower extremities, feet, genitourinary system, and 
musculoskeletal system were normal.

In a June 1996 written statement, G.N., M.D., indicated that 
the Veteran had injured his back while at work.  He stated 
the Veteran had severe pain.  Dr. N noted that the Veteran 
had had Reiter's Syndrome in the past and had difficulty with 
arthritis ever since, which he stated was "not uncommon for 
Reiter's Syndrome, which is caused by a Chlamydia 
infection."

Private medical records dated in November 2003 show a 
diagnosis of reactive arthropathy, a Reiter's-like process.  
The private physician indicated the Veteran had had symptoms 
for ten years.

VA outpatient treatment records dated in March 2004, July 
2005, and November 2005 show a diagnosis of reactive 
arthritis or Reiter's syndrome.

In January 2009, the Veteran underwent VA examination by an 
advanced registered nurse practitioner.  The examiner 
indicated the claims file had been reviewed.  His post-
service medical history was noted, including the November 
2003 private medical record showing the ten-year history of 
Reiter's syndrome and a March 2004 VA treatment record 
showing that same diagnosis.  Following examination, the 
examiner opined that the current diagnosis of arthritis and 
the congenital genetic diagnosis of Reiter's syndrome was 
less likely than not related to in-service findings.  The 
examiner stated that there were no service medical records 
that indicated the beginnings of Reiter's syndrome or any 
exacerbation of a pre-existing, congenital condition.  

As noted above, in October 2009, the Board received an expert 
medical opinion through the Veterans Health Administration 
from JC, M.D.  Dr. JC is a board-certified rheumatologist.  
He stated Reiter's syndrome, or reactive arthritis, was more 
common in males than females.  He added that the term 
reactive arthritis suggested that it followed infection.  Dr. 
JC stated these infections included the bacteria that caused 
gonorrhea, campylobacter, chlamydia, and shigella.  He noted 
one of the most common symptoms for men is urethritis, which 
had been documented in the Veteran's records.  Furthermore, 
Dr. JC stated reactive arthritis may be characterized by 
periods of exacerbation followed by long periods of 
remission.

Dr. JC pointed out the diagnosis had been given fourteen 
years after the Veteran separated from service.  He stated 
that while reactive arthritis was often preceded or 
accompanied by a urinary tract infection, it would be 
somewhat unusual for the arthritis manifestations to occur 
many years after the urinary infections.  Dr. JC noted the 
December 1977, August 1980, October 1980, and January 1981 
service records showing Veteran complained of pain on 
urination and pain in his feet and knees.  He stated that 
while the Veteran was diagnosed with fallen arches in August 
1980, this diagnosis was not consistent with his complaints 
involving the anterior foot.

Dr. JC wrote that reactive arthritis was typically an 
asymmetric oligoarthritis, which targeted small joints of the 
hands, feet, and knees.  He stated that though the records 
did not unequivocally establish that the Veteran was 
experiencing inflammatory arthritis, the brief nature of the 
notes (combined with the improbable diagnosis of fallen 
arches) left it at least possible that these presentations 
were the earliest manifestation of reactive arthritis.  
Therefore, Dr. JC concluded, given the Veteran's treatment 
for urethritis and several episodes of joint pain (in 
locations consistent with early reactive arthritis), it was 
more than 50 percent likely that the initial manifestations 
of the reactive arthritis began during his period of service.

After reviewing the record, the Board finds that the most 
probative evidence establishes that the Veteran's Reiter's 
syndrome, also diagnosed as reactive arthritis, was 
manifested during service.  The two competent opinions of 
record addressing whether the Veteran's Reiter's syndrome 
began during service are the January 2009 VA examination 
report and the October 2009 Veterans Health Administration 
opinion.

Following review of this evidence, the Board finds that the 
October 2009 medical expert opinion is more probative.  Dr. 
JC is a specialist in rheumatology.  Furthermore, while it 
appears that the VA examiner and Dr. JC both reviewed the 
claims file, only Dr. JC specifically referenced notations in 
the Veteran's service treatment records, which he opined 
could have been early manifestations of Reiter's syndrome.  
While the VA examiner indicated that he reviewed the claims 
file, he stated that there was no evidence in the service 
treatment records to suggest an early manifestation of 
Reiter's syndrome.  The VA examiner did not explain why 
complaints of joint pain and pain on urination were not 
manifestations of early Reiter's syndrome or reactive 
arthritis.  Dr. JC specifically referenced these complaints 
in service and provided a rationale to explain why they were 
more than 50 percent likely to be the early manifestations of 
Reiter's syndrome.

Given Dr. JC's specialty in rheumatology, consideration of 
the Veteran's entire medical history, and the detailed 
rationale for the opinion given, the Board finds that this 
opinion is more probative than the one provided by the VA 
examiner in January 2009.  As such, the Veteran's claim is 
granted.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for Reiter's syndrome, also diagnosed as 
reactive arthritis, is granted.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


